                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  LACEY BILLIOT                                                          CIVIL ACTION
  VERSUS                                                                 NO. 19-12849
  LOUISIANA PARDON AND                                                   SECTION “F”(4)
  PAROLE MEMBERS, ET AL.


                                          ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of the plaintiff to

file an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves

the Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that the 42 U.S.C. § 1983 civil action filed by the plaintiff, Lacey Billiot,

is TRANSFERRED to the United States District Court for the Middle District of Louisiana for

further proceedings.

               New Orleans, Louisiana, this ______
                                             30th day of ___________________,
                                                               January        2020.




                                                _______________________________________
                                                       MARTIN L.C. FELDMAN
                                                   UNITED STATES DISTRICT JUDGE
